DAVIS, Judge.
Appellants, Campbell Chrysler and Plymouth and Executive Risk Consultants, appeal from an order of the judge of compensation claims (JCC) awarding claimant temporary total disability benefits from December 19, 1991 to the present, authorizing surgery as recommended by Dr. Meriwether, awarding an increase in claimant’s average weekly wage (AWW), and awarding claimant penalties, interest, costs and attorney’s fees. Appellants raise five issues on appeal. We find that only one issue has merit, and reverse and remand as to that issue.
Appellants argue that the JCC erred in including the value of claimant’s uniforms in the calculation of claimant’s AWW and corresponding compensation rate, because employer contributions for uniforms were deleted under the definition of “wages” for accidents occurring after July 1, 1990. Since claimant’s date of accident was January 28, 1991, appellee concedes that the calculation of claimant’s AWW should not include the value of uniforms.
We hold that including the value of claimant’s uniforms in the calculation of claimant’s AWW and corresponding compensation rate was error. See Rudd Sod Co. v. Reeves, 595 So.2d 254 (Fla. 1st DCA 1992). Accordingly, we reverse and remand for a recalculation of *68claimant’s AWW and corresponding compensation rate. The order is affirmed in all other respects.
ALLEN and WEBSTER, JJ., concur.